Citation Nr: 1139783	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  05-21 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the lumbosacral spine, to include as secondary to service-connected malunion of fracture of mid-shaft of the right femur.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from April 1963 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The case was most recently before the Board in February 2011.  At that time, the Board denied entitlement to a disability rating in excess of 30 percent for service-connected collateral ligament instability of the right knee.  The Board also granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period of June 28, 2003, to October 8, 2003.  By a March 2011 rating decision, the Appeals Management Center (AMC) implemented the Board's TDIU award.

In a November 2007 decision, the Board referred matters pertaining to the Veteran's jaw malocclusion and chronic right hip pain to the agency of original jurisdiction (AOJ).  It does not appear that these issues have been addressed and they are again referred to the AOJ.


REMAND

In regards to the issue on appeal, the Board remanded the claim of service connection for DDD of the lumbosacral spine to the AOJ for additional development and to comply with the Board directives from the November 2007 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was to be scheduled for a VA orthopedic examination to address whether the Veteran's service-connected malunion of fracture of mid-shaft of the right femur either caused or aggravated his DDD of the lumbosacral spine.  See 38 C.F.R. § 3.310.  Secondary service connection has been the Veteran's primary theory of entitlement for this claim.

Pursuant to the Board's remand, the Veteran underwent VA examination in April 2011.  The examiner gave the opinion that the Veteran's DDD of the lumbosacral spine was not caused by or aggravated by his service-connected malunion of fracture of mid-shaft of the right femur.  The examiner attributed the Veteran's disability to aging, his physically demanding occupation, and "MVA" (presumably motor vehicle accident).

In a September 2011 brief, the Veteran's representative contended that service connection should be warranted on a direct basis as a result of the April 2011 examiner's opinion.  The representative noted that the Veteran sustained injuries from a MVA in service.  In fact, the Veteran was awarded service connection for malunion of fracture of mid-shaft of the right femur from an injury incurred during military service as a result of a MVA.  However, when the Veteran was previously examined in May 2009, that VA examiner, at least in part, attributed the Veteran's DDD of the lumbosacral spine to a MVA that occurred after service in 2002.  Thus, it is unclear as to which MVA was being referred to in the April 2011 opinion.  

In light of the ambiguity in the April 2011 opinion, the Board finds that the claim should be remanded in order to have the Veteran scheduled for another VA examination.  The prospective examiner should provide an opinion concerning the theories of both direct service connection and secondary service connection.  Although the April 2011 opinion addressed the aggravation aspect of secondary service connection, the report essentially did not include a complete rationale for the opinion as requested in the February 2011 remand.  The Board emphasizes that an opinion based on sound medical reasoning and explained in the context of the record is more valuable in making a determination on the claim rather than an opinion that contains only data and conclusions without any fully articulated rationale.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

In the September 2011 brief, the Veteran's representative questioned the Board's use of the phrase "at least as likely as not (50 percent probability or greater)" when eliciting a medical opinion from an examiner in the remand instructions.  The representative argued that the phrase should be "as likely as not" and that "at least" and "or greater" should be eliminated because it alters the burden of proof.  The Board does not agree with this suggestion and will retain the language in the remand instruction set forth below.  The terminology affirmatively reflects that the evidence need only show an approximate balance of positive and negative medical probability for a relationship to be established.  The language merely allows for an examiner to provide even a more certain opinion if such a determination is made.  If an examiner determines that a relationship is "likely" or even "definite," the examiner should not be limited to characterizing the relationship to "as likely as not" when that is not the case.  Accordingly, the terminology for requesting a medical opinion is appropriate.

It appears that the Veteran continues to receive regular treatment at the VA treatment facility in Pensacola, Florida.  Updated treatment records should be obtained in light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since July 2011) from the Pensacola VA treatment facility and associate the records with the claims folder.

2.  After completing the above development, schedule the Veteran for a VA orthopedic examination.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's degenerative disc disease of the lumbar spine was either (a) caused by, or (b) aggravated by his service-connected malunion of a fracture of mid-shaft of the right femur with 1.75 inch shortening of the right lower extremity and bursitis of the right hip, to include any altered gait with that condition.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's degenerative disc disease of the lumbar spine is related to his active military service, particularly the in-service motor vehicle accident.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

